Case 3:19-cv-00322-JWD-EWD Document 30-3 09/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

ANNE WHITE HAT, RAMON MEJIA, CIVIL ACTION
KAREN SAVAGE, SHARON LAVIGNE,
HARRY JOSEPH, KATHERINE NO. 3:19-cv-00322-JWD-EWD
AASLESTAD, PETER AASLESTAD, THEDA
LARSON WRIGHT, ALBERTA LARSON
STEVENS, JUDITH LARSON HERNANDEZ, JUDGE JOHN W. deGRAVELLES
RISE ST. JAMES, 350 NEW ORLEANS, and
LOUISIANA BUCKET BRIGADE
Plaintiffs
MAGISTRATE JUDGE
VERSUS ERIN WILDER-DOOMES

JEFF LANDRY, in his official capacity as
Attorney General of Louisiana; BO DUHE, in
his official capacity as District Attorney of the
16" Judicial District Attorney’s Office;
RONALD J. THERIOT, in is official capacity as
Sheriff of St. Martin Parish

Defendants
Hk kk RR kok Rk Ek ok kok OR ORK Hk ER kk ROK KOR OH OE

* + *£ % * HH HF HF HF HH HH He HE RH HF eH KH

DECLARATION OF DISTRICT ATTORNEY M. BOFILL DUHE

1. I, M. Bofill Duhé, do hereby make this declaration in support of various motions to
dismiss filed in the above-captioned litigation. This declaration is based on my personal
knowledge, and I could competently testify to its contents if called to do so.

2, On January 12, 2015, I assumed the Office of District Attorney for the Sixteenth
Judicial District, State of Louisiana. I remain in that office.

3. The Sixteenth Judicial District is composed of the parishes of St. Mary, Iberia, and
St. Martin. Further, the Parishes of St. Mary, Iberia, and St. Martin are located within the
jurisdictional boundaries of the United States District Court for the Western District of Louisiana.

4, At all times since assuming the Office of the District Attorney for the Sixteenth
Judicial District, I have resided in Iberia Parish, Louisiana.

5. I do not consent to jurisdiction or venue in the Middle District of Louisiana.

2 T x
Case 3:19-cv-00322-JWD-EWD Document 30-3 09/16/19 Page 2 of 2

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
STATES OF AMERICA AND LAWS OF THE STATE OF LOUISIANA THAT THE
FOREGOING IS TRUE AND CORRECT.

Executed in Iberia Parish, Louisiana, this [Zeay of September 2019.

A for —

M. Bofill Duhé) District Attorney
